DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.  Claims 1, 8, 11, 13 and 15 have been amended.  

Response to Arguments
Applicant’s arguments filed 01/15/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Zeinstra et al. US 2013/0285603 in view of Nishikawa et al. US 2017/0012473 and Yamada US 2015/0303743 as applied to claim 1 and 8 and Zeinstra et al. US 2013/0285603 in view of Colja et al. US 2015/0270738 and Park US 2017/0201130 as applied to independent claim 13.

Specification
35 U.S.C. 112(a), requires the specification to be written in "full, clear, concise, and exact terms." The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are "persistently crossed" which is considered to a relative term

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 13 rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, wherein The term "persistently crossed" in paragraphs  is a relative term which renders the claim indefinite.  The term "persistently crossed" is not defined by the claims, the specification does not provide a standard 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

The term "persistently crossed" in claim 1 is a relative term which renders the claim indefinite.  The term "persistently crossed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Clams 2-7, 9-12 and 14-20 rejected for their dependency to claims 1, 8 and 13. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11 rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra et al. US 2013/0285603 in view of Nishikawa et al. US 2017/0012473 and Yamada US 2015/0303743.

Regarding claim 1, Zeinstra teaches:
A method for supplying power to an electronic device, (Fig 1; Par 0017 “transfer electromagnetic energy to a secondary inductive coil of a portable electronic device disposed within the interior of the storage compartment.”)
said method comprising:
determining a first charging power based at least partially on the first receiver power limit and a first transmitter power limit; (Par 0024 “the coil driver 32 may adjust the amplitude of the electrical power supplied to the primary inductive coil 30, thereby varying the magnitude of an output signal 44. As will be appreciated, each portable electronic device 28 is configured to receive electromagnetic energy within a desired range of magnitudes. Consequently, the magnitude of the output signal 44 may be particularly adjusted to match the desired input range”)
 setting a transmitter input power to correspond to the first charging power, (Par 0027 “the controller 36 may vary the output signal 44, monitor resultant variations within the feedback signal 46, and establish a wireless charging protocol based on the resultant variations.”)
 wherein a first electrical value is associated with the transmitter input power; (first electrical power is power from vehicle electric system that is associated to power it supplies to coil via coil driver. Par 0022 “The coil driver 32 is configured to receive power from the vehicle electrical system and to drive the primary inductive coil 30 with a desired signal. As will be appreciated, establishing an inductive resonance between the wireless charging system 26 and the portable electronic device 28 may enhance transfer efficiency of the electromagnetic energy.”)
 transmitting power, corresponding to the transmitter input power, to the electronic device to initiate charging; (Par 0022 “transfer efficiency of the electromagnetic energy” and Par 0027 “the controller 36 may automatically regulate the output signal 44 based on the feedback signal 46 to establish an efficient transfer of electrical power to the portable electronic device 28.”)
(Fig 5 #66 regulated output signal) based at least partially on the first receiver power limit and a second transmitter power limit (Fig 5 #64 established protocol and feedback signal), 
Zeinstra does not explicitly teach:
monitoring the first electrical value;  
comparing the first electrical value to a predefined second electrical value;  
wherein the second transmitter power limit is lower than the first transmitter power limit;  
adjusting the transmitter input power to correspond to the second charging power based on the comparison and of the first electrical value, the predefined second electrical value, and the threshold, 
transmitting power, corresponding to the transmitter input power, to the electronic device to continue charging.  
Nishikawa teaches:
monitoring the first electrical value;  (Par 0011 “the power supply device includes an input power measurement part from which the power receiving device measures the input power”)
comparing the first electrical value to a predefined second electrical value;  (Fig 3 #S7; Par 0058 “the supply voltage is the settable upper -limit value or not is determined.”)
wherein the second transmitter power limit is lower than the first transmitter power limit;   (first power transmission is maximum operating voltage and reduced to second transmission voltage. Fig 4 #S38-S39)
(Fig 3 #S7; Par 0059 “the supply voltage is increased,” and Par 0012 “the controller adjusts the resistance of the power supply antenna while the receiving voltage is within the predetermined voltage range by controlling the voltage of the power source.”)
transmitting power, corresponding to the transmitter input power, to the electronic device to continue (Fig 1 power transmission Fig 3 power transmission continues from start of power supply). 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging of the electronic device taught by Zeinstra to have monitoring first electric value and comparing to a predefined value taught by Nishikawa for the purpose of adjusting impedance for power transmission and reducing the need for complex circuity. (Refer to Par 0002 and 0006)
The teachings of Zeinstra in view of Nishikawa do not explicitly teach:
verifying, via hysteresis, a threshold between the first electrical value and the predefined second electrical value has been persistently crossed.
Yamada teaches:
verifying, via hysteresis, a threshold between the first electrical value and the predefined second electrical value has been persistently crossed. (Par 0080 “in each of the embodiments described above, when switching the output voltage Vout to the higher one of the power supply voltage Vrect and the power supply voltage Vbat, the power switching circuit 90 changes the mirror ratio in order to introduce hysteresis to the magnitude comparison of the mirror currents. Hence, the power switching can be stabilized, and a chattering …….. In addition, even when the power supply voltage Vrect varies when the radio waves are transmitted or received via the antenna 13, the chattering in which the switching frequently occurs between the power supply voltage Vrect and the power supply voltage Vbat can be suppressed because the power switching is performed with the hysteresis.”)
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adjusting the transmitter based on comparison taught by the combined teachings of Zeinstra in view of Nishikawa to have verifying taught by Yamada for the purpose of suppression of chatter noise. (Refer to Par0080)

Regarding claim 2, Zeinstra teaches:
receiving a first power limit comprises establishing a compatibility signal between the transmitter and the electronic device. (Par 0042 “the protocol identification transmitter 78 may not be compatible with the protocol identification receiver 82”)

Regarding claim 3, Zeinstra teaches:
receiving a first power limit further comprises facilitating the electronic device to initiate charging the electronic device.   (Par 0030 “feedback signal 46 is detected, the primary controller 50 may still enable the wireless charging system 48 to transfer power to the portable electronic device 28”)

Regarding claim 4, Even though Zeinstra teaches:
the first electrical value comprise a power value as noted above. 
Zeinstra does not explicitly teach:

However it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first electrical value taught by Zeinstra to be a first voltage value instead of a first power value since the proportional equivalence of power and voltage for their use in the art is known as P=VI and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Zeinstra does not explicitly teach:
the first electrical value and the predefined second electrical value comprise a first voltage value and a predefined second voltage value.
Nishikawa teaches:
the first electrical value and the predefined second electrical value comprise a first voltage value (Fig 4 #S38 operation voltage) and a predefined second voltage value (Par 0095 “a predetermined voltage”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first electric value taught by Zeinstra to have voltage value and a second voltage value taught by Nishikawa for the purpose of purpose of adjusting impedance for power transmission and reducing the need for complex circuity. (Refer to Par 0002 and 0006)

Regarding claim 5, Even though Zeinstra teaches:
adjusting the transmitter input power further comprises reducing the transmitter input power. (Par 0024 “the magnitude of the output signal 44 may be particularly adjusted to match the desired input range. In addition, as the charge within the battery 42 increases, the magnitude of the output signal 44 may be reduced”)
Zeinstra does not explicitly teach:
adjusting the transmitter input power further comprises reducing the transmitter input power if the first voltage value is lower than the predefined second voltage value during the comparison.  
Nishikawa teaches:
adjusting the transmitter input power further comprises reducing the transmitter input power if the first voltage value is lower than the predefined second voltage value during the comparison.  (Fig 4 S#38 to S39 reducing the transmitter input when operating voltage is lower)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adjusting taught by Zeinstra to have adjusting taught by Nishikawa for the purpose of adjusting impedance for power transmission and reducing the need for complex circuity. (Refer to Par 0002 and 0006)

Regarding claim 8, Zeinstra teaches:
A wireless charging system for use in charging a device in a vehicle, (Fig 3 in Fig 1 #16)
said system comprising: 
a processor;  (Fig 3 #36)
a transmitter coupled in communication to said processor,  (Fig 3 #30)
said transmitter configured to
(Fig 3 # 46 from 28; Par 0025 “the receiver 34 is electrically coupled to the primary inductive coil 30 and configured to receive a feedback signal 46 from the secondary inductive coil 38. The feedback signal 46 may be indicative of a desired resonance frequency, a desired power input level.”)
set the transmitter input power to correspond to the first power limit, (Par 0027 “the controller 36 may vary the output signal 44, monitor resultant variations within the feedback signal 46, and establish a wireless charging protocol based on the resultant variations.”)
wherein a first electrical value is associated with the transmitter input power; (first electrical power is power from vehicle electric system that is associated to power it supplies to coil via coil driver. Par 0022 “The coil driver 32 is configured to receive power from the vehicle electrical system and to drive the primary inductive coil 30 with a desired signal. As will be appreciated, establishing an inductive resonance between the wireless charging system 26 and the portable electronic device 28 may enhance transfer efficiency of the electromagnetic energy.”)
transmit power corresponding to the transmitter input power from the vehicle to the device; (Par 0022 “transfer efficiency of the electromagnetic energy” and Par 0027 “the controller 36 may automatically regulate the output signal 44 based on the feedback signal 46 to establish an efficient transfer of electrical power to the portable electronic device 28.”)
adjust the transmitter input power to a second power limit. (Par 0024 “the coil driver 32 may adjust the amplitude of the electrical power supplied to the primary inductive coil 30, thereby varying the magnitude of an output signal 44. As will be appreciated, each portable electronic device 28 is configured to receive electromagnetic energy within a desired range of magnitudes.”)
Zeinstra does not explicitly teach:
monitor the first electrical value; 
compare the first electrical value to a predefined second electrical value; 
adjust the transmitter input power to a second power limit based on the comparison and verification of the  monitored first electrical value, the predefined second electrical value, and the threshold, 
transmit power corresponding to the transmitter input power from the vehicle to the device to continue charging.
Nishikawa teaches:
monitor the first electrical value; (Par 0011 “the power supply device includes an input power measurement part from which the power receiving device measures the input power”)
compare the first electrical value to a predefined second electrical value; ;  (Fig 3 #S7; Par 0058 “the supply voltage is the settable upper -limit value or not is determined.”)
adjust the transmitter input power to a second power limit based on the comparison of the  monitored first electrical value, the predefined second electrical value, and the threshold, (Fig 3 #S7; Par 0059 “the supply voltage is increased,” and Par 0012 “the controller adjusts the resistance of the power supply antenna while the receiving voltage is within the predetermined voltage range by controlling the voltage of the power source.”)
(Fig 1 power transmission Fig 3 power transmission continues from start of power supply).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging of the device to be charged taught by Zeinstra to have monitoring first electric value and comparing to a predefined value taught by Nishikawa for the purpose of adjusting impedance for power transmission and reducing the need for complex circuity. (Refer to Par 0002 and 0006)
The teachings of Zeinstra in view of Nishikawa do not explicitly teach:
verify via hysteresis, that a threshold between the first electrical value and the predefined second electrical value has been persistently crossed; 
Yamada teaches:
verify via hysteresis, that a threshold between the first electrical value and the predefined second electrical value has been persistently crossed; (Par 0080 “in each of the embodiments described above, when switching the output voltage Vout to the higher one of the power supply voltage Vrect and the power supply voltage Vbat, the power switching circuit 90 changes the mirror ratio in order to introduce hysteresis to the magnitude comparison of the mirror currents. Hence, the power switching can be stabilized, and a chattering …….. In addition, even when the power supply voltage Vrect varies when the radio waves are transmitted or received via the antenna 13, the chattering in which the switching frequently occurs between the power supply voltage Vrect and the power supply voltage Vbat can be suppressed because the power switching is performed with the hysteresis.”)
Zeinstra in view of Nishikawa to have verifying taught by Yamada for the purpose of suppression of chatter noise. (Refer to Par0080)

  Regarding claim 9, Zeinstra teaches:
the transmitter and the device are configured to establish communication where compatibility is determined.  (Par 0042 “the protocol identification transmitter 78 may not be compatible with the protocol identification receiver 82”)

   
  Regarding claim 11, Zeinstra does not explicitly teach:
wherein the value of the first and second electrical values are one of amperage values and voltage values.  
Nishikawa teaches:
wherein the value of the first and second electrical values are one of amperage values and voltage values.   (Fig 4 #S38 receiving voltage and operation voltage).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify values taught by Zeinstra to have values taught by Nishikawa for the purpose of adjusting impedance for power transmission and reducing the need for complex circuity. (Refer to Par 0002 and 0006)

10 rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra et al. US 2013/0285603 in view of Nishikawa et al. US 2017/0012473 and Yamada US 2015/0303743 as applied to claim 8 above, and further in view of Colja et al. US 2015/0270738.

  Regarding claim 10, Zeinstra teaches:
verify an identification and configuration of the device prior to adjusting of the transmitter input power.   (identifies and configure to commence charging. Fig 5 #60-62; Par 0038 “when the protocol identification receiver 82 receives the protocol identification signal 80. For example, if the transmitter 78 and the receiver 82 are configured to communicate via a radio frequency signal, the controller 36 may identify the presence of the portable electronic device 28 when the radio frequency signal is detected, or when the signal strength exceeds a threshold magnitude. Furthermore, if the protocol identification transmitter 78 is an RFID tag, the controller 36 may identify the presence of the portable electronic device 28 when the RFID tag is detected. Once the controller 36 determines that a portable electronic device 28 is present, the wireless charging system 26 may begin transferring electrical power to the portable electronic device 28.”)
Zeinstra does not explicitly teach:
the transmitter is configured to discontinue supplying power to the device.
Colja teaches:
the transmitter is configured to discontinue supplying power to the device (Par 0028 “to govern or control any one of the initiation, termination, and duration of the primary-coil frequency and power-shifting operations.”)
Zeinstra to discontinue supplying power to the device taught by Colja for the purpose of controlling charging. (Refer to 0028)

Claims 6-7, 12 rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra et al. US 2013/0285603 in view of Nishikawa et al. US 2017/0012473 and Yamada US 2015/0303743 as applied to claims 1 and 8 above, and further in view of Ido et al. US 2013/0334879.

  Regarding claim 6, as stated above the combined teachings of Zeinstra in view of Nishikawa and Yamada teach:
the first electrical value and the predefined second electrical value comprise a first voltage value and a second voltage value.
the combined teachings of Zeinstra in view of Nishikawa and Yamada do not explicitly teach:
the first electrical value and the predefined second electrical value comprise a first amperage value and a predefined second amperage value.  
Ido teaches:
the first electrical value and the predefined second electrical value comprise a first amperage value and a predefined second amperage value.  
 (Par 0041 “when the output current is greater than the predetermined threshold”)
Zeinstra in view of Nishikawa and Yamada to a first amperage value and a predefined second amperage value taught by Ido for the purpose of suppressing power loss (Refer to Par 0041) and since the proportional equivalence of current and voltage for their use in the art is known as P=VI and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

  Regarding claim 7, Even though Zeinstra teaches:
adjusting the transmitter input power further comprises reducing the transmitter input power. (Par 0024 “the magnitude of the output signal 44 may be particularly adjusted to match the desired input range. In addition, as the charge within the battery 42 increases, the magnitude of the output signal 44 may be reduced”)
the combined teachings of Zeinstra in view of Nishikawa and Yamada do not explicitly teach:
adjusting if the first amperage value is greater than the predefined second amperage value during the comparison.
Ido teaches:
adjusting if the first amperage value is greater than the predefined second amperage value during the comparison. (par 0041 “when the output current is greater than the predetermined threshold (NO in Step S5), the flow goes to Step S11, and the power-supply controller 33 controls the synchronous rectifier 24.”)
Zeinstra in view of Nishikawa and Yamada to adjusting if the first amperage value is greater than the predefined second amperage value taught by Ido for the purpose of suppressing power loss (Refer to Par 0041) and since the proportional equivalence of power, current and voltage for their use in the art is known as P=VI and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Regarding claim 12, the combined teachings of Zeinstra in view of Nishikawa and Yamada do not explicitly teach:
the transmitter is configured to compare the first electrical value to the predefined second electrical value using amperage, 
wherein the transmitter is further configured to adjust the transmitter input power if the first electrical value is greater than the predefined second electrical value during the comparison.  
Ido teaches:
the transmitter is configured to compare the first electrical value to the predefined second electrical value using amperage, wherein the transmitter is further configured to adjust the transmitter input power if the first electrical value is greater than the predefined second electrical value during the comparison.  (par 0041 “when the output current is greater than the predetermined threshold (NO in Step S5), the flow goes to Step S11, and the power-supply controller 33 controls the synchronous rectifier 24.”)
Zeinstra in view of Nishikawa and Yamada to adjusting if the first amperage value is greater than the predefined second amperage value taught by Ido for the purpose of suppressing power loss (Refer to Par 0041) and since the proportional equivalence of power, current and voltage for their use in the art is known as P=VI and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
  
Claims 13-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra et al. US 2013/0285603 in view of Colja et al. US 2015/0270738 and Park US 2017/0201130.

Regarding claim 13, Zeinstra teaches:
A method for charging an electronic device in a vehicle, (Fig 1; Par 0017 “transfer electromagnetic energy to a secondary inductive coil of a portable electronic device disposed within the interior of the storage compartment.”)
said method comprising:
supplying power from a transmitter to the electronic device to initiate charging; (wireless charging system supping power 44 to charge electronic device. Fig 3 #25,44,28)
  monitoring input to the transmitter;  (input from coil driver is adjusted and monitored. Par 0022 “the resonance of the LC circuit may be adjusted by varying the capacitance (e.g., via a variable capacitor) within the coil driver 32.”)
 (input power from coil driver compared to predefined maximum value. Par 0049 “if the resonance frequency of the identified wireless charging protocol is greater than the maximum resonance frequency of the wireless charging system 26,”)
adjusting the input to the transmitter based on the comparison and verification, such that the power supplied to the device is changed. (Based comparison and verification to charge. Par 0049 “the wireless charging system 26 may transmit electrical power at the maximum resonance frequency, thereby supplying electrical power to the portable electronic device (e.g., with reduced efficiency/performance)…….. Enable the user to authorize energy transfer to the portable electronic device 26 via a sufficiently similar wireless charging protocol.”)
Even though Zeinstra teaches:
the input to the transmitter and adjusting the input to the transmitter based on a comparison, such that the power supplied to the device is changed as noted above and an input power to the transmitter (Par 0022 “The coil driver 32 is configured to receive power from the vehicle electrical system and to drive the primary inductive coil 30 with a desired signal.”).  
Zeinstra does not teach:
monitoring input power to the transmitter; 
comparing the input power to a predefined value;
adjusting the input power to the transmitter based on the comparison and verification, such that the power supplied to the device is changed.  
Colja teaches:
monitoring the input power to the transmitter; (Fig 2 #216, 213; Par 0024 “The voltage module 216 monitors or measures changes and fluctuations in power levels at a power source 213”)
comparing the input power to a predefined value; (to detect change in voltage is to compare the first value and the second value is done to be able to detect the change in the voltages. Par 0033 “The change in voltage may be detected in the power source 213 providing power to the primary device 200”)
adjusting the input power to the transmitter based on the comparison, such that the power supplied to the device is changed. (Par 0050 “the induced voltage caused by the operating frequency of the primary coil 210 has been reduced”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adjusting and comparing taught by Zeinstra to have adjusting and comparing taught by Colja for the purpose of or fluctuations in power levels of first electric value that may affect coil and inductively coupled circuit. (Refer to Par 0024)
Zeinstra in view of Colja do not explicitly teach:
  verifying, via hysteresis, that a threshold between the input power and the predefined value has been persistently crossed.
Park teaches:
  verifying, via hysteresis, that a threshold between the input power and the predefined value has been persistently crossed. (Par 0129 “A means which sense voltages of the auxiliary power input unit 402 and the capacitor 417 in real time may be provided, and a hysteresis value of a voltage fluctuation may be set.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adjusting taught by Zeinstra in view of Colja to have verifying, via hysteresis taught by Park for the purpose of avoid fluctuations. (Refer to 0129)

Regarding claim 14, Zeinstra teaches:
establishing compatibility between the transmitter and the electronic device by coupling the device to be charged in communication with a charging system in the vehicle; (Par 0042 “the protocol identification transmitter 78 may not be compatible with the protocol identification receiver 82”)
supplying power to the device based on the compatibility between the device and the transmitter.   (Compatible when protocol matches. Fig 5 #66; Par 0035 “configured to identify the wireless charging protocol of the portable electronic device 28 by comparing a protocol identification signal (e.g., output by the portable electronic device) to a stored list of candidate protocol identification signals.”)

  Regarding claim 15, Even though Zeinstra teaches:
adjusting the transmitter input power further comprises reducing the transmitter input power. (Par 0024 “the magnitude of the output signal 44 may be particularly adjusted to match the desired input range. In addition, as the charge within the battery 42 increases, the magnitude of the output signal 44 may be reduced”)
Zeinstra does not explicitly teach:
based on the comparison and verification.  
Colja teaches:
based on the comparison and verification. (fluctuations that cause first voltage to be lower than second voltage. Par 0030 “vehicle operations that cause a fluctuation in the power source 213 of the primary-coil controller 208 may cause a change in a charging function of a primary coil 210. Said fluctuations might occur when a vehicle operation intermittently uses the power source 213, for example when speeding up, slowing down, or coming to a complete stop (e.g., an electric or hybrid vehicle). In another example, a vehicle might be used to jump-start a second vehicle or power portable electronics (e.g., portable television), thereby causing fluctuations in the power source 213. In further aspects, activation of vehicle operations might cause fluctuations in the power source 213 (e.g., use of sirens, emergency lights, stereo systems, hydraulic-lift systems, and/or tow-bar or hitch systems)”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adjusting taught by Zeinstra to have adjusting taught by Colja for the purpose of measuring changes or fluctuations in power levels of first electric value that may affect coil and inductively coupled circuit. (Refer to Par 0024)

  Regarding claim 16, Zeinstra does not explicitly teach:

Colja teaches:
comparing the input power to a predefined value further comprises comparing a voltage value of the input power being monitored to a predefined voltage value.  (Fluctuations that cause first voltage to be lower than second voltage. Par 0030 “vehicle operations that cause a fluctuation in the power source 213 of the primary-coil controller 208 may cause a change in a charging function of a primary coil 210. Said fluctuations might occur when a vehicle operation intermittently uses the power source 213, for example when speeding up, slowing down, or coming to a complete stop (e.g., an electric or hybrid vehicle). In another example, a vehicle might be used to jump-start a second vehicle or power portable electronics (e.g., portable television), thereby causing fluctuations in the power source 213. In further aspects, activation of vehicle operations might cause fluctuations in the power source 213 (e.g., use of sirens, emergency lights, stereo systems, hydraulic-lift systems, and/or tow-bar or hitch systems)”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify input power taught by Zeinstra to have comparing taught by Colja for the purpose of measuring changes or fluctuations in power levels of first electric value that may affect coil and inductively coupled circuit. (Refer to Par 0024)

Regarding claim 17, Zeinstra teaches:
(Par 0006 “identify a wireless charging protocol of the portable electronic device by comparing the protocol identification signal to a stored list of candidate protocol identification signals,”)
Zeinstra does not explicitly teach:
comparing the voltage value to different voltage values.
Colja teaches:
comparing the voltage value to different voltage values. (to detect change in voltage is to compare the first value and the second value is done to be able to detect the change in the voltages. Par 0033 “The change in voltage may be detected in the power source 213 providing power to the primary device 200”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing the value to a stored table of different values taught by Zeinstra to have voltage values taught by Colja for the purpose of measuring changes or fluctuations in power levels of first electric value that may affect coil and inductively coupled circuit. (Refer to Par 0024)

  Regarding claim 20, Zeinstra teaches:
adjusting the input power to the transmitter based on the comparison further comprises continuously charging the electronic device while the input power to the transmitter is adjusted.   (Par 0034 “By associating the variations in the feedback signal 46 with the variations in the output signal 44, the controller 36 may "learn" how to control the output signal magnitude based on the feedback signal 46. The controller 36 may then repeat this process for the output frequency and resonance frequency to establish the wireless charging protocol for the particular portable electronic device 28.”)

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Zeinstra et al. US 2013/0285603 in view of Colja et al. US 2015/0270738 and Park US 2017/0201130 as applied to claim 14 above, and further in view of Ido et al. US 2013/0334879.

  Regarding claim 18, the combined teaching of Zeinstra and Colja do not explicitly teach:
comparing the input power to a predefined value further comprises comparing an amperage value of the input power being monitored to a predefined amperage value.  
Ido teaches:
comparing the input power to a predefined value further comprises comparing an amperage value of the input power being monitored to a predefined amperage value.  (Par 0041 “when the output current is greater than the predetermined threshold”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first electrical value and the predefined second electrical value taught by the combined teaching of Zeinstra and Colja to a first amperage value and a predefined second amperage value taught by Ido for the purpose of suppressing power loss (Refer to Par 0041) and since the proportional equivalence of current and voltage for their use in the art is known as P=VI and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Regarding claim 19, Zeinstra teaches:
comparing the value to a stored table of different values. (Par 0006 “identify a wireless charging protocol of the portable electronic device by comparing the protocol identification signal to a stored list of candidate protocol identification signals,”)
the combined teaching of Zeinstra and Colja do not explicitly teach:
comparing the amperage value to a stored table of different amperage values.
Ido teaches:
comparing the amperage value to a different amperage values.
(Par 0041 “when the output current is greater than the predetermined threshold”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing the value to a stored table of different values taught by the combined teaching of Zeinstra and Colja to have amperage values taught by Ido for the purpose of suppressing power loss (Refer to Par 0041) and since the proportional equivalence of current and voltage for their use in the art is known as P=VI and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859